t c memo united_states tax_court rudy castaneda and julie castaneda petitioners v commissioner of internal revenue respondent docket no filed date rudy castaneda and julie castaneda pro_se trisha s farrow john r gordon brandon a keim nora demirjian najah j shariff and michael k park for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency a dollar_figure addition_to_tax under sec_6651 and a dollar_figure penalty under sec_6663 with respect to petitioners’ federal_income_tax liability for respondent also determined in the alternative that petitioners were liable for an accuracy-related_penalty under sec_6662 all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure after concessions in a stipulation of settled issues filed date and numerous pretrial skirmishes petitioners failed to appear for trial the trial proceeded on date and the case has been regarded as submitted on behalf of petitioners see rule a respondent presented evidence of unreported income and a resulting underpayment_of_tax due to fraud on the part of both petitioners the issues for decision are whether petitioners received and failed to report dollar_figure of income embezzled from centro de amistad inc centro whether petitioners are entitled to deduct dollar_figurel of gambling_losses whether petitioners are liable for self-employment_tax on rudy castaneda’s r castaneda income from centro whether petitioners are liable for the sec_6663 fraud_penalty or in the alternative the sec_6662 accuracy- related penalty and whether petitioners are liable for the sec_6651 addition_to_tax findings_of_fact some of the facts have been stipulated and some have been deemed stipulated pursuant to rule f petitioners resided in california at the time they filed their petition centro was a nonprofit agency that provided treatments for drug and alcohol addiction impaired driving classes and services for youth and chronically mentally ill in the community of guadalupe arizona centro and several other similar organizations formed the people of color network to centralize fundraising efforts for the agencies involved and to coordinate funding and services provided virtually all of centro’s funding came from government grants or charitable donations santino bernasconi served as the director of centro from until date centro historically experienced periodic financial difficulties particularly with respect to cashflow due to the gap between funding receipts and obligations for bills and payroll centro maintained a checking account at bank of america and used an american express card to make purchases for supplies because centro did not have enough credit to obtain a credit card in its name centro used bernasconi’s personal american express card by and in centro’s income had stabilized and increased so that it could pay its bills and staff on time and offer expanded services in petitioner julie castaneda j castaneda was hired as an administrative assistant and bookkeeper for centro j castaneda’s duties included paying centro’s bills issuing payroll checks reviewing bank statements performing administrative duties and maintaining centro’s books_and_records until or j castaneda would provide bernasconi with a billing statement or bill accompanied by a check prepared for bernasconi’s signature in or bernasconi began experiencing health problems he created a stamp of his signature for j castaneda to use on checks for centro’s bills r castaneda began working for centro in as a part-time therapist on an independent_contractor basis he and other part-time therapists were paid on the basis of invoices for services they provided j castaneda was authorized to use bernasconi’s credit card to purchase items for centro she was never authorized to use the american express card for her personal expenses she was never authorized to write checks on centro’s bank account to herself or to r castaneda for personal expenses during j castaneda had unrestricted access to centro’s funds and maintained possession of the rubber stamp of bernasconi’s signature during j castaneda wrote checks totaling dollar_figure to herself from centro’s bank account she also received wages from centro in the form of checks totaling dollar_figure from centro’s payroll company during she cashed checks payable to herself from centro totaling dollar_figure most of the checks were cashed at guadalupe market a small neighborhood convenience store across the street from centro during r castaneda cashed checks payable to himself from centro totaling dollar_figure in date bernasconi received information that payroll checks issued by centro were bouncing and that j castaneda had warned other centro employees to keep quiet about centro’s financial difficulties bernasconi confronted j castaneda and fired her bernasconi hired a certified_public_accountant c p a to review centro’s books_and_records the c p a prepared a report disclosing that from date through date unauthorized disbursements from centro’s account totaled dollar_figure bernasconi also discovered that j castaneda had charged personal expenses including flights to las vegas to his american express card bernasconi filed suit against petitioners for the unauthorized use of his credit card and received a default judgment in the superior court of maricopa county arizona on date during petitioners were frequent gamblers at casino arizona they did not keep a contemporaneous log of their gambling winnings or losses and they did not consistently use player’s cards by which casino arizona would track all of a patron’s winnings and losses gambling winnings over a certain threshold were regularly reported by casino arizona on forms w-2g certain gambling winnings to the internal_revenue_service irs from january through date casino arizona issued forms w-2g to j castaneda reflecting winnings of dollar_figure casino arizona issued forms w-2g to r castaneda reflecting winnings of dollar_figure from january to date additional winnings of petitioners were not reported if they did not exceed the threshold amounts for particular games played petitioners’ federal_income_tax return was due_date but was not filed until date petitioners prepared their own return they reported j castaneda’s wages of dollar_figure they did not report any income earned by r castaneda they reported dollar_figure in gambling winnings and claimed a deduction of dollar_figure in gambling_losses they failed to report unemployment_compensation of dollar_figure pension and annuity income of dollar_figure and additional gambling income of dollar_figure they did not report any income from the unauthorized checks written on centro’s bank account or the use of bernasconi’s american express card for their personal expenses on date petitioners filed a bankruptcy petition in the u s bankruptcy court for the district of arizona as a result of this filing bernasconi never received any payment on the judgment he had obtained against petitioners during an examination of petitioners’ tax_return j castaneda failed to produce documents requested by the examining agent falsely denied that petitioners maintained a bank account denied having received any money from centro other than j castaneda’s reported wages and denied using any funds other than those wages and gambling winnings to gamble the examining agent summoned centro’s bank records and identified checks payable to either petitioner that were cashed in the examiner concluded that j castaneda had embezzled funds from centro she determined that r castaneda’s payments received as an independent_contractor were subject_to self-employment_tax in protesting the examining agent’s findings j castaneda claimed under oath that other centro employees had cashed checks made out in her name and that the checks were made out with the ceo’s approval after the examination was completed petitioners sent a letter to the irs threatening to sue the examining agent the examining agent made the initial determination to assert the sec_6663 fraud_penalty or in the alternative the sec_6662 penalty her determination was approved in writing by her immediate supervisor before the issuance of the notice_of_deficiency opinion in the petition filed date petitioners claimed that the amounts here in dispute were discharged in bankruptcy and made various claims of misconduct by respondent over the several years between the filing of the petition and the time of trial they made various accusations against centro and its other employees the examining agent respondent’s lawyers and ultimately the judge who had attempted to aid the parties in negotiating the stipulation and otherwise preparing for trial or other resolution petitioners conceded minor items of unreported income but they never explained the specific items of embezzlement income included in the examining agent’s analysis of bank records after several delays the case was set for trial on date by notice served date on date petitioners filed a motion for continuance which was denied date petitioners failed to appear for trial having notified respondent’s counsel on date that they would not be attending petitioners neither notified the court that they did not intend to appear nor provided any excuse for nonappearance all issues on which petitioners have the burden_of_proof may be decided against them by reason of their failure to present evidence see rule b respondent’s posttrial brief was served on petitioners but they have not responded or participated in any way since approximately a month before trial under sec_61 gross_income is defined as all income from whatever source derived it has long been established that gross_income for tax purposes includes unlawful earnings when a taxpayer acquires embezzlement proceeds without the consensual recognition of an obligation to repay and without restriction as to disposition he or she has income that must be reported 366_us_213 as described in our findings and discussed below in relation to the fraud_penalty respondent has proven that petitioners received and did not report embezzlement income of over dollar_figure by cashing unauthorized checks drawn on centro’s bank account petitioners conceded other items of unreported income in the stipulation of settled issues petitioners have the burden of proving entitlement to deductions such as the gambling_losses claimed on their belatedly filed return and that the determination that they are liable for self-employment_tax on r castenada’s earnings is erroneous see rule a petitioners failed to keep records of their gambling winnings and precluded creation of reliable casino records by failing to use player’s cards they did not provide any documentation to substantiate any gambling_losses and they did not appear at trial to testify about the claimed losses therefore we have no basis to allow any of those deductions petitioners conceded dollar_figure in unreported income apparently received for r castaneda’s independent_contractor services provided to centro during they have offered neither evidence nor argument that his earnings are not subject_to self-employment_tax r castaneda’s earnings are subject_to self- employment_tax under sec_1401 and sec_1402 at trial respondent presented credible and uncontroverted testimony from bernasconi from a representative of casino arizona from a representative of guadalupe market and from the examining agent the testimony established that unauthorized checks drawn on centro’s bank account and cashed by petitioners exceeded dollar_figure not all of petitioners’ gambling income was reported because they did not consistently use player’s cards that would create records of wins and losses they regularly cashed checks at guadalupe market after assuring that large amounts of cash would be available for that purpose and j castaneda made false statements during the course of the examination failed to provide requested documents and threatened to sue the examining agent after the examination_report was completed the fraud_penalty is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud see 303_us_391 the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to impose the penalty provided by sec_6663 the commissioner has the burden of proving for each relevant year an underpayment_of_tax and that the underpayment was due to fraud see eg 137_tc_147 aff’d per order wl 6th cir date 113_tc_99 94_tc_654 the latter burden is met if it is shown that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 96_tc_858 aff’d 959_f2d_16 2d cir the commissioner must also establish compliance with sec_6751 graev v commissioner t c __ __ slip op pincite date supplementing and overruling in part 147_tc_460 if the commissioner establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subjected to a penalty unless the taxpayer establishes by a preponderance of evidence that some part of the underpayment is not attributable to fraud sec_6663 by testimony and documentary exhibits respondent has proven by clear_and_convincing evidence that petitioners omitted from the income reported on their late-filed return over dollar_figure in income and that the omitted income was primarily attributable to embezzlement of funds from centro in the absence of any evidence of offsetting deductions or nonincome items the unreported income necessarily resulted in an underpayment_of_tax once the receipt of income is shown it is petitioners’ burden to come forward with explanations of why receipts are not taxable or evidence of offsetting deductions see eg 82_tc_413 aff’d without published opinion 772_f2d_910 9th cir respondent does not have the burden of disproving petitioners’ entitlement to deductions even in a criminal case where the government bears a heavier burden_of_proof see eg 231_f2d_928 9th cir the testimony and documentary exhibits also satisfied respondent’s burden of establishing compliance with sec_6751 as to the commissioner’s burden of proving intent to evade taxes fraud may be proven by circumstantial evidence and the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 80_tc_1111 in determining whether petitioners’ underpayment was due to fraud we apply long-recognized badges_of_fraud evolved from cases analyzing sec_6663 or former sec_6653 see eg 99_tc_202 in 796_f2d_303 9th cir aff’g tcmemo_1984_601 for example those badges_of_fraud were listed with numerous citations as understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets and failure to cooperate with tax authorities dealing in cash is considered a badge of fraud because it is indicative of a taxpayer’s attempt to avoid scrutiny of his or her finances id pincite misstatements during an audit even by an unsophisticated taxpayer may support a finding of fraud see eg 449_f2d_311 9th cir aff’g tcmemo_1969_48 engaging in illegal activities such as embezzlement is a badge of fraud bradford v commissioner f 2d pincite 91_tc_874 all of the foregoing badges_of_fraud have been shown by clear_and_convincing evidence in this case except failure_to_file tax returns petitioners’ return however was filed over two years late and omitted substantial amounts of income from legal sources as well as from embezzlement moreover petitioners have offered no reasonable_cause for the late filing of their return thus we conclude that petitioners are each liable for the fraud_penalty under sec_6663 and the late-filing addition_to_tax under sec_6651 see sec_6651 imposing an addition_to_tax in the case of a late-filed return unless the late filing is due to reasonable_cause and not to willful neglect to take account of the stipulation of settled issues and other concessions decision will be entered under rule
